NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/28/2022, in response to the restriction requirement mailed 12/30/2021.
Claims 33 and 48-57 are pending and are being allowed on the merits in this office action.  Claims 1-4, 7-9, 11, 14, 15, 17, 19-22, 36-39, and 44-47 have been cancelled. New claims 48-57 have been added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  
Election/Restrictions
Applicant’s election of Group II (claim 33) without traverse in the reply filed on 2/28/2022 is acknowledged.
Applicant cancelled claims 1-4, 7-9, 11, 14, 15, 17, 19-22, 36-39, and 44-47 which correlated with Groups I and III-VI, as set forth in the restriction requirement mailed 12/30/2021.  The restriction requirement is thereby rendered moot.
The restriction requirement as set forth in the Office action mailed on 12/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner acknowledges Applicants election of species: compstatin analog moiety (SEQ ID NO: 28) and a cell penetrating moiety (CPM, SEQ ID NO: 85) in the reply filed on 2/28/2022 is acknowledged.  The election was made without traverse. 
Claims 33 and 48-57 read on the elected species.
All of the species have been rejoined for prosecution. The restriction requirement between species as set forth in the Office action mailed on 12/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Melissa Adams on 3/24/2022.

Claim 51 been amended as follows: 

51. (Currently amended) The method of claim 33, wherein the compstatin analog moiety is a compound that comprises a cyclic peptide having a sequence of X'aa1-X'aa2-X'aa3-X'aa4-Gln-Asp-Xaa-Gly-X"aa1-X"aa2-X"aa3-X"aa4-X"aa[[- ]]5 (SEQ ID NO: 5), where X'aa4 and Xaa are selected from Trp and analogs of Trp, wherein X'aa1, X'aa2, X'aa3, X"aa1, X"aa2, X"aa3, X"aa4, and X"aa5, are independently selected from any thereof, wherein the peptide is cyclized via a bond between X'aa2 and X"aa4.


Claims 33, 48-50, and 52-57 are allowed as set forth in the amendment filed 2/28/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method of inhibiting activation of primate complement component 3 (C3) comprising contacting said C3 with a compound comprising (i) a compstatin analog moiety comprising a recited peptide; and (ii) a cell penetrating moiety (CPM) comprising a recited cell 
The closest prior art to the instant claims is Lambris et al. (U.S. 2008/0227717 A1- cited in IDS filed 3/12/2021).
Lambris et al. teach compounds comprising peptides and peptidomimetics capable of binding C3 protein and inhibiting complement activation (abstract).  Compstatin, a cyclic peptide comprising the sequence ICVVQDWGHHRCT-NH2 (SEQ ID NO: 1), where Cys2 and Cys12 form a disulfide bridge, inhibits the cleavage of C3 to C3a and C3b by C3 convertases (paras. [0009]-[0010]).  The peptides of Lambris have improved complement activation-inhibitory activity as compared to other available compounds.  Id. SEQ ID NO: 23 of Lambris et al. has 100% identity with instant SEQ ID NO: 28.  The peptide is cyclic with a disulfide bridge between the Cys1 and Cys12 positions.  
Although Lambris et al. teach several compstatin analogs, the reference does not explicitly or implicitly teach a compstatin analog that comprises a cell penetrating moiety, much a less a method of method of inhibiting activation of primate complement component 3 (C3).
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 33 and 48-57 are allowed.  Claims 33, 48-50, and 52-57 are allowed as set forth in the amendment filed 2/28/2022.  Claim 51 is allowed as set forth in the above Examiner’s amendment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654